USCA4 Appeal: 22-6583      Doc: 31         Filed: 08/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6583


        DANIEL PATRICK DEGOTO,

                            Petitioner - Appellant,

                     v.

        WILLIAM S. BOHRER,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Ellen Lipton Hollander, Senior District Judge. (1:21-cv-02781-ELH)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Daniel Patrick Degoto, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6583         Doc: 31       Filed: 08/23/2022     Pg: 2 of 2




        PER CURIAM:

               Daniel Patrick Degoto seeks to appeal the district court’s order dismissing without

        prejudice his 28 U.S.C. § 2254 petition for failure to exhaust state court remedies. We

        dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on December 2, 2021. Degoto filed the notice of

        appeal, at the earliest, on April 13, 2022. See Houston v. Lack, 487 U.S. 266, 276 (1988)

        (establishing prison mailbox rule). Because Degoto failed to file a timely notice of appeal

        or to obtain an extension or reopening of the appeal period, we dismiss the appeal. We

        deny Degoto’s motions to appoint counsel, for judicial request and clarification, and for

        bail or release pending appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2